Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/007119 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Reasons of Allowance
Claim 1 would be allowable if overcome the double patenting rejection.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “a storage control unit including a processor and a memory; and a storage drive including a storage medium that stores data, wherein the storage control unit includes data management information for accessing data stored in the storage drive, the storage control unit includes a first storage control unit and a second storage control unit, the first storage control unit and the second storage control unit are connected to a host and the storage drive, the first storage control unit copies the data management information about the data stored in the storage drive from the first storage control unit to the second storage control unit, and when the storage control unit receives a write request from the host after copying of the data management information is started, each of the first storage control unit and the second storage control unit stores write data related to the write request in a separate storage area of the storage drive", which are not taught or suggested by the prior art of records.
Claim 1 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claim 1 is hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135